Citation Nr: 0505818	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  92-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a personality disorder has been 
received.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to March 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 1991 and November 1999 rating 
decisions of the RO in Des Moines, Iowa.  

In the October 1991 rating decision, the RO denied, inter 
alia, the veteran's claim for service connection for a 
psychiatric disability to include post-traumatic stress 
disorder, depressive disorder, and emotionally unstable 
personality disorder.  The veteran filed a notice of 
disagreement (NOD) later in October 1991, and the RO issued a 
statement of the case (SOC) in November 1991.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 1991.  

In July 1992, the Board remanded for additional development 
the veteran's claim for service connection for an acquired 
psychiatric disorder to include PTSD.  Following the 
requested development, the veteran's claim was returned to 
the Board.  In June 1995, the Board, inter alia, again 
remanded for additional development the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

In a January 1994 rating decision and an associated 
supplemental SOC (SSOC) rendered that same month, the RO 
expanded the previously considered issue of service 
connection for an acquired psychiatric disorder to include 
the question of service connection for alcohol and 
polysubstance abuse.  

In September 1997, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

In an April 1999 decision, which includes an October 1999 
Corrective Order, inter alia, the Board denied the veteran's 
claims for service connection for PTSD and a personality 
disorder.  The Board remanded to the RO the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  As part of the remand order, the RO was requested to 
address all relevant psychiatric diagnoses, to include 
alcohol and polysubstance abuse, and a depressive disorder.  

Later in October 1999, the veteran sought to reopen his 
claims for service connection for PTSD and for a personality 
disorder with the submission of additional medical evidence.  

In a November 1999 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for PTSD and for a 
personality disorder.  The veteran filed an NOD in January 
2000, and the RO issued an SOC in April 2000.  The veteran 
filed a substantive appeal (via a VA Form 9) later in April 
2000.  

As reflected in the May 2002 SSOC, the RO granted the 
veteran's petition to reopen his claims for service 
connection for PTSD and for a personality disorder but denied 
the veteran's claims on the merits.  

The Board notes that the veteran had requested and had been 
scheduled for a travel board hearing.  However, an August 
2003 Report of Contact (VA Form 119) notes that the veteran 
had contacted the RO by phone and stated that he no longer 
wished a hearing and desired to have his case returned to the 
Board.  

In January 2002, jurisdiction over the veteran's claims file 
was transferred from the RO in Des Moines to the RO in North 
Little Rock, Arkansas.  

As indicated above, the RO has reopened, and considered on 
the merits, the claims for service connection for PTSD and 
for a personality disorder.  The Board points out, however, 
that regardless of what the RO has done, the Board must 
address the question of whether new and material evidence has 
been received to reopen each of the claims because the issue 
goes to the Board's jurisdiction to reach each underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claims involving service 
connection for PTSD and for a personality disorder as on the 
title page.  

The Board's decision on the veteran's petitions to reopen his 
claims for service connection for PTSD and for a personality 
disorder is set forth below.  The claims for service 
connection for PTSD and for a personality disorder, on the 
merits, as well as the claim for service connection for an 
acquired psychiatric disorder other than PTSD, are addressed 
in the remand following the decision; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen the veteran's claims for 
service connection for PTSD and for a personality disorder 
has been accomplished.  

2.  In an April 1999 decision, the Board denied the veteran's 
claims for service connection for PTSD and for a personality 
disorder.  

3.  Additional evidence associated with the claims file since 
the Board's April 1999 denial, was not previously before 
agency decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for PTSD and for a personality 
disorder.  


CONCLUSIONS OF LAW

1.  The April 1999 Board decision that denied service 
connection for PTSD and service connection for a personality 
disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  Since the April 1999 Board decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claims for service connection for PTSD and for a 
personality disorder have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claims for service connection for PTSD 
and for a personality disorder, the Board finds that all 
notification and development action needed to render a fair 
decision on that aspect of the appeal has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).  

Pertinent regulations provide that a personality disorder is 
not considered a disability for VA compensation purposes, and 
provide no basis for service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9. 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992).  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

In the April 1999 decision, the Board denied the veteran's 
claims for service connection for PTSD and for a personality 
disorder.  Unless the Chairman orders reconsideration, or one 
of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Here, the veteran did not request reconsideration of the 
Board's April 1999 decision, and no other exception to 
finality applies; hence, that decision is final as to the 
evidence then of record. 

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, November 1999, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1999 
Board decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the April 1999 decision, the Board denied the veteran's 
claims for service connection for PTSD and for a personality 
disorder because the evidence failed to establish a diagnosis 
for PTSD, and there was no medical evidence that the 
veteran's personality disorder had been aggravated by his 
military service.  

Evidence added to the record since the Board's April 1999 
decision, in particular, includes an October 1999 statement 
in which John Upshaw, L.M.S.W., assesses PTSD.  Additionally, 
in an October 1999 statement, Denise Thompson, L.I.S.W., 
notes that it appeared the veteran had undergone a series of 
severe and traumatic events in service, and that there were 
behavioral symptoms that were indicative of a personality 
disorder which may have been exacerbated by the physical and 
mental traumas experienced while on active duty.  Further, an 
August 1997 letter from Kevin Kimm, D.O., notes the veteran's 
medical history of PTSD.  

Evidence added to the record since the Board's April 1999 
decision also includes a January 2000 letter from Dr. Kimm in 
which he opines that the veteran was suffering from PTSD.  In 
addition, a psychology report received by the RO in February 
2001 from Lorne Johnson, a licensed psychologist, notes a 
diagnosis of PTSD in partial remission.  

The Board finds that that the aforementioned evidence 
provides a basis for reopening both the claim service 
connection for PTSD, and the claim for service connection for 
a personality disorder.  Such evidence reflects diagnoses and 
assessments of PTSD, and at least one suggestion, by a social 
worker, that the incidents of military service may have 
aggravated the veteran's personality disorder.  As no such 
evidence previously was of record, the Board finds that such 
evidence is new in the sense that it had not previously been 
considered by agency decision makers, and is not cumulative 
or duplicative of evidence previously considered.  The 
evidence is also material for purposes of reopening, as it is 
relevant to each claim, and to the extent that it appears to 
support each claim, is so significant that it must be 
considered to fairly decide the merits of the claims.  While 
the additional evidence received, without more, would not 
necessarily warrant an allowance of either claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
PTSD and for a personality disorder have been met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for PTSD, 
the appeal is granted.

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for a 
personality disorder, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claims for service connection for PTSD and for a personality 
disorder, on the merits.  Further, despite the prior remand, 
the Board also finds that additional action on the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD is needed, even though it will, regretfully, 
further delay a final decision on that matter.  

As noted above, service connection for PTSD requires (1) a 
current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125 (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The Board notes that in March 2002, 
subsequent to the April 1999 Board decision, 38 C.F.R. 
§ 3.304(f) was amended, effective March 7, 2002, with respect 
to claims based on personal assault.  See 67 Fed Reg. 10330-
10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3).  

The veteran contends that he was verbally and physically 
assaulted during basic training, while onboard the USS 
Spartanburg County (LST-1192), and while ashore in Puerto 
Rico.  In particular, a February 1991 PTSD questionnaire and 
the October 1999 report from Denise Thompson, reflect the 
veteran's report that he was thrown against a wall and 
otherwise harassed in boot camp by his company commander.  
The veteran also reported that while aboard the USS 
Spartanburg County, members of the crew threatened to throw 
him overboard into the sea which apparently he believed or 
was told was filled with sharks.  The veteran  further 
reported that while in Puerto Rico he was beaten up by a 
group of six or seven Marines.  The veteran also recounted 
being afraid that someone would attempt to slash his throat.  

Pertinent to the claim involving PTSD, the Board note that 
the veteran has not contended that he engaged in combat nor 
do his claimed stressors reflect he engaged in combat.  
Accordingly, the veteran's lay statements, alone, are 
insufficient to establish the occurrence of his stressor(s); 
rather, corroborating evidence is needed to support the claim 
for service connection.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 
2002).  

The Board also points out that the present case, which 
involves allegations of a personal assault, falls within the 
category of situations in which it is not unusual for there 
to be an absence of service records documenting the events of 
which the veteran complains.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), 
Part III, of VA's Adjudication Procedure Manual, M21-1, 
personal assault is an event of human design that threatens 
or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and stalking.  
Id.  Service records may not contain evidence of personal 
assault, and alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The 
Manual also notes that since personal assault, to include 
sexual assault, can be an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, making it difficult to obtain direct evidence, and 
requiring that the alternative evidence be sought.  Id. 

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

[Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d) 
regarding substantiating personal assault claims.  The M21-1 
Part III, 5.14(d) lists the same alternative sources of 
evidence as are listed at 38 C.F.R. § 3.304(f)(3).]  

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny 
a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

The veteran's service medical records reflect no treatment 
for injuries sustained following any of the claimed physical 
assaults.  In a November 2003 letter, the RO advised the 
veteran of alternative sources of supporting evidence, to 
include statements from persons who knew the veteran, 
statements from medical personnel in service, as well as 
post-service medical physicals and treatment records.  The 
veteran has not replied to the November 2003 letter.  

Notwithstanding the above, the Board finds that, given the 
veteran's diagnoses of PTSD and references to his claimed 
stressors in medical records, a medical opinion addressing 
the question of whether the record tends to suggest that the 
veteran's claimed in-service stressful experiences involving 
personal assault-specifically, the physical assaults and 
mental abuse reported by the veteran-actually occurred would 
be helpful in resolving the claim for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f)(3).  No such opinion is 
currently of record.  Moreover, given the nature of the 
claims on appeal, and the additional evidence received, 
medical opinion is needed as to the relationship, if any, 
between all currently diagnosed psychiatric disability and 
the veteran's military service, to include any disability 
resulting from in-service aggravation of a personality 
disorder. 

The Board acknowledges the veteran's indication, during his 
September 1997 videoconference hearing, that he was reluctant 
to report for any further scheduled VA examinations.  
However, the Board emphasizes that, in keeping with VA's duty 
to assist, the purpose the examination is to obtain 
information or evidence that may be dispositive of both 
issues on appeal.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  Hence, failure to report to the such 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence pertaining to any of 
the claims on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should again attempt to 
further develop the veteran's claim for 
service connection for PTSD in accordance 
with those special alternative 
evidentiary development procedures 
associated with personal assault claims 
as noted in 38 C.F.R. § 3.304(f)(3) 
(2004) and the VA Adjudication Procedures 
Manual (M21-1), Part III, paragraph 
5.14(d).  In this respect, a request 
should be made to the veteran, with a 
copy to his representative, that he 
provide as much detail as possible 
regarding the claimed physical assaults 
and mental abuse he suffered during his 
active military service, to include any 
other evidence corroborating the 
incidents.  

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be reported 
in detail.  

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault(s) alleged by the veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
in-service stressful experience(s) 
described by the veteran occurred.  

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should also comment upon the link between 
the current symptomatology and the 
veteran's verified stressor.  

With respect to each diagnosed acquired 
psychiatric disorder other than PTSD, the 
doctor should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability is 
medically related to the veteran's active 
military service.  In rendering this 
opinion, the examiner should specifically 
indicate whether any current psychiatric 
disability is the result of in-service 
aggravation (permanent worsening) of a 
personality disorder due to superimposed 
injury or disease.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


